                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 OHVA, Inc.

                Plaintiff,

 v.                                             Civil Action No. 1:20-cv-00214

 AnywhereCommerce Services, LLC,

                Defendant.

                              STIPULATION TO EXTEND TIME

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto and

subject to the approval of the Court, that the time within which AnywhereCommerce Services,

LLC must move, answer or otherwise respond to the Complaint (D.I. 1) is extended through and

including April 3, 2020.


Dated: March 4, 2020
                                          /s/Jimmy Chong
                                          Jimmy Chong (No. 4839)
                                          2961 Centerville Road,
                                          Suite 350
                                          Wilmington, DE 19806
                                          (302) 999-9480
                                          chong@chonglawfirm.com

                                          Isaac Rabicoff (Pro Hac Vice Admission Pending)
                                          RABICOFF LAW LLC
                                          73 W Monroe St.
                                          Chicago, IL 60603
                                          (773) 669-4590
                                          isaac@rabilaw.com

                                          Attorneys for Plaintiff OHVA, Inc.
SO ORDERED this ____ day of ______________ , 2020.




                          __________________________________________
                         UNITED STATES DISTRICT COURT JUDGE




                          2
